TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 15, 2021



                                      NO. 03-20-00129-CV


        Qatar Foundation for Education, Science and Community Development and
                   Ken Paxton, Texas Attorney General, Appellants

                                                 v.

                                Zachor Legal Institute, Appellee


         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
        REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the order sustaining the plea to the jurisdiction signed by the district court

on January 21, 2020. Having reviewed the record and the parties’ arguments, the Court holds

that there was reversible error in the court’s order. Therefore, based on the Court’s conclusion

that the Texas Public Information Act waives sovereign immunity for Qatar Foundation’s suit,

the Court reverses the district court’s order and remands the case for further proceedings.

Appellee shall pay all costs relating to this appeal, both in this Court and in the court below.